Citation Nr: 1433237	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-45 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic muscular strain, left tibia.

4.  Entitlement to service connection for chronic muscular strain, right tibia.

5.  Entitlement to service connection for left ankle synovitis.

6.  Entitlement to service connection for right ankle synovitis.

7.  Entitlement to service connection for left heel and arch plantar fasciitis with chronic mid- and fore-foot synovitis (claimed as left heel pain).

8.  Entitlement to service connection for right heel and arch plantar fasciitis with chronic mid- and fore-foot synovitis.

9.  Entitlement to service connection for right wrist synovitis.

10.  Entitlement to service connection for chronic headaches, including as due to an undiagnosed illness.  

11.  Entitlement to service connection for gastrointestinal problems (diagnosed as irritable bowel syndrome (IBS)), including as due to an undiagnosed illness.  

12.  Entitlement to service connection for chronic fatigue, including as due to an undiagnosed illness.

13.  Entitlement to service connection for wide spread pain, including as due to an undiagnosed illness.

14.  Entitlement to an initial rating in excess of 10 percent for residuals of a right calcaneus fracture.  

15.  Entitlement to a rating in excess of 10 percent for left plantar wart.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from March 2006 to June 2007.  These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 (notice of decision dated in December 2007), March 2008, July 2008 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, chronic muscular strain of the left tibia, chronic muscular strain of the right tibia, left ankle synovitis, right ankle synovitis, left heel and arch plantar fasciitis with chronic mid- and fore-foot synovitis (claimed as left heel pain), right heel and arch plantar fasciitis with chronic mid- and fore-foot synovitis, right wrist synovitis, chronic headaches, including as due to an undiagnosed illness, gastrointestinal problems (diagnosed as IBS), including as due to an undiagnosed illness, wide spread pain, including as due to an undiagnosed illness, and entitlement to an initial rating in excess of 10 percent for residuals of a right calcaneus fracture, and a rating in excess of 10 percent for left plantar wart, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Board received written notification that the Veteran intended to withdraw his appeal seeking service connection for chronic fatigue, including as due to an undiagnosed illness; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

With respect to the claim of entitlement to service connection for chronic fatigue, including as due to an undiagnosed illness, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In July 2013, the Veteran filed a substantive appeal perfecting his appeal seeking service connection for chronic fatigue, including as due to an undiagnosed illness.  In an April 2014 statement, he stated that he wished to withdraw his appeal seeking service connection for chronic fatigue.  As the Veteran has withdrawn his appeal in this matter, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal must be dismissed.


ORDER

The claim of entitlement to service connection for chronic fatigue, including as due to an undiagnosed illness is dismissed.


REMAND

In correspondence dated April 3, 2014, the Veteran's representative acknowledged that the Veteran was scheduled for an upcoming Travel Board hearing on April 7, 2014.  She related that the Veteran was having a difficult time finding transportation and enough money to make the trip to the Portland Regional Office for the hearing (a 5 hour trip for him).  He wanted to keep the April 7, 2014 date but requested a video conference hearing in White City VA Medical Center (which was closer, only 75 miles from his location, and his transportation would be covered by the Disabled American Veterans) instead of the Travel Board hearing in Portland.  The Veteran's representative explained that the Veteran would continue to work on getting transportation to Portland while awaiting a determination on the video conference hearing from the RO.  She requested that the RO let her know as soon as possible if the video conference hearing would work so that she could notify the Veteran.  There is no indication in the record that the RO contacted the Veteran's representative regarding scheduling a video conference hearing at White City.  He did not report for the April 7, 2014 Travel Board hearing in Portland.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video conference hearing (and make every effort to accommodate him with scheduling the video conference, if possible, at White City VA Medical Center).  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


